Case 20-40042-JMM   Doc 53    Filed 04/06/20 Entered 04/06/20 14:16:49   Desc Main
                             Document      Page 1 of 5
Case 20-40042-JMM   Doc 53    Filed 04/06/20 Entered 04/06/20 14:16:49   Desc Main
                             Document      Page 2 of 5
Case 20-40042-JMM   Doc 53    Filed 04/06/20 Entered 04/06/20 14:16:49   Desc Main
                             Document      Page 3 of 5
Case 20-40042-JMM   Doc 53    Filed 04/06/20 Entered 04/06/20 14:16:49   Desc Main
                             Document      Page 4 of 5
Case 20-40042-JMM   Doc 53    Filed 04/06/20 Entered 04/06/20 14:16:49   Desc Main
                             Document      Page 5 of 5
